NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                JERAD COMAYAN WOODLEY, Appellant.

                             No. 1 CA-CR 21-0131
                               FILED 7-19-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-159217-001
               The Honorable Suzanne E. Cohen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Jana Zinman
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mikel Steinfeld
Counsel for Appellant
                           STATE v. WOODLEY
                           Decision of the Court



                      MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the court, in which
Presiding Judge Cynthia J. Bailey and Judge Peter B. Swann joined.


W I L L I A M S, Judge:

¶1            Jerad Comayan Woodley appeals his convictions and
sentences for second-degree burglary and possession of burglary tools. He
argues the superior court erred in granting the State’s motion to consolidate
his two cases into a single jury trial. For the following reasons, we affirm.

              FACTUAL 1 AND PROCEDURAL HISTORY

¶2            In November 2017, law enforcement officers stopped
Woodley, searched his car, and found stolen items from a burglary that
occurred days prior. Woodley was released but the stolen items were
seized. Police began investigating Woodley for a string of burglaries
occurring in Maricopa County. At the same time, police conducted a
separate investigation into Trevin Island, who they also believed was
involved in the burglaries. Police placed a GPS tracking device on Island’s
BMW.

¶3            On December 23rd, detectives watched as Island met
Woodley at a gas station in Mesa. Woodley got into the passenger seat of
Island’s BMW, and they drove off together. Detectives surveilled the two
as they drove around a gated residential neighborhood, making stops along
the way. One of the stops at a residence lasted about forty-five minutes.
Detectives watched as Island got out of the BMW and walked towards the
residence. Ten minutes later detectives heard a loud bang or crashing noise.
Roughly half-an-hour after that Island returned to the BMW and the two
drove off. Detectives then went to the residence where they saw a broken
glass door leading into the garage, a damaged (and open) door leading into
the home, and the appearance that things in the home were rummaged
through, including open drawers in the primary bedroom.



1 “We view the facts in the light most favorable to sustaining the convictions
with all reasonable inferences resolved against the defendant.” State v.
Valencia, 186 Ariz. 493, 495 (App. 1996).


                                      2
                            STATE v. WOODLEY
                            Decision of the Court

¶4             Police continued to surveille Woodley and Island. After
Island cut himself at another residence, the two drove back to the gas
station. Woodley exited the driver’s seat of the BMW. Island then got into
the driver’s seat and drove away. When police announced their presence,
Woodley attempted to run, but was immediately forced to the ground and
arrested. Island was arrested a couple of hours later while leaving an urgent
care facility where he was treated for injuries from his cut. At the time of
arrest, Woodley had jewelry and a loaded handgun, which were stolen
items from previous burglaries. Police also searched Woodley’s car and
found other stolen items such as purses and a backpack that contained
fifteen to twenty pounds of jewelry.

¶5             Woodley was indicted for second-degree burglary,
possession of burglary tools, and misconduct involving weapons related to
the residential burglary on December 23rd.2 Months later, he was
separately indicted on one count of first-degree burglary, six counts of
second-degree burglary, and three counts of possession of burglary tools,
all relating to several other burglaries that occurred between November
and December 2017.

¶6              In July 2019, the State moved to consolidate Woodley’s two
cases for trial. At a final management conference on August 12th, Woodley,
through counsel, acknowledged he was late in filing a written response to
the State’s motion, indicated his objection orally, and asked the court for a
two-day extension to file a written response. The court instructed Woodley
to respond in writing before the morning of August 19th. By August 26th,
the court still had not received Woodley’s written objection and so prepared
an order granting the State’s motion to consolidate. The order was not filed
with the clerk’s office, however, until the following day. In the meantime,
also on August 26th, Woodley filed his written response objecting to
consolidation. Though the record suggests the superior court may have, at
least in part, joined the indictments after considering Arizona Rule of
Evidence 404, something which the court and parties briefly discussed on
August 12th, the written order stated “[n]o response having been received,”
as its basis for consolidation. The cases remained consolidated for trial.

¶7             The jury was presented with the following twelve counts at
trial: seven counts of second-degree burglary (Counts 1, 2, 4, 6, 8, 9, 11), four




2The misconduct involving weapons count was later dismissed upon the
State’s motion.


                                       3
                            STATE v. WOODLEY
                            Decision of the Court

counts of possession of burglary tools (Counts 3, 5, 10, 12),3 and one count
of first-degree burglary (Count 7).

¶8            The jury convicted Woodley of the charges relating to the
residential burglary on December 23rd (Counts 11 and 12) but was unable
to reach a verdict on all remaining counts arising on dates other than
December 23rd and occurring at different locations. The superior court
declared a mistrial on all remaining counts.

¶9              As to Counts 11 and 12, the jury found the following
aggravating circumstances: (1) the offenses involved the presence of an
accomplice; (2) the offenses were committed as consideration for the
receipt, or in the expectation of the receipt, of anything of pecuniary value;
and (3) the offense caused physical, emotional, or financial harm to the
victim. Based upon Woodley’s three prior felony convictions, the court
sentenced Woodley to slightly aggravated concurrent prison terms of
thirteen years for second-degree burglary and four years for possession of
burglary tools, with 1,203 days of presentence-incarceration credit for each
count.

¶10           Woodley timely appealed. We have jurisdiction under Article
6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-120.21(A)(1),
13-4031, and -4033(A)(1).

                                DISCUSSION

¶11           Woodley argues the superior court erred in granting the
State’s motion to consolidate his two cases for trial because he offered
different defenses in the two cases (mere presence for the case arising
December 23rd and denial of his presence altogether in the other case) and
the primary reasons for joinder applied to Island, not to Woodley. 4 The
State contends the court did not err because the cases were properly joined
under Arizona Rule of Criminal Procedure 13.3(a)(1)-(2), Woodley’s
defenses were not antagonistic, and he suffered no harm from any alleged
error as “the evidence of the crimes in either case would have been


3   Count 5 was later dismissed on the State’s motion.

4 Woodley also argues the superior court erred when it “made no findings
of fact or conclusions of law” in granting the motion to consolidate. But
Woodley provides no legal authority suggesting the court was obligated to
do so. See Ariz. R. Crim. P. 31.10(7) (requiring appellant provide citations to
legal authorities for each contention made on appeal).


                                       4
                           STATE v. WOODLEY
                           Decision of the Court

cross-admissible in separate trials under Arizona Rule of Evidence 404(b)
and the evidence overwhelmingly supported his conviction.”

¶12           We will not disturb a superior court’s ruling regarding
joinder or severance absent a clear abuse of discretion. State v. Prince, 204
Ariz. 156, 159, ¶ 13 (2003). In considering whether the superior court erred,
“we are mindful that the [superior] court exercises considerable discretion
in determining whether, in light of the evidence then before the court, the
defendant has made the requisite showing of prejudice.” State v. Van
Winkle, 186 Ariz. 336, 339 (1996).

¶13           Arizona Rule of Criminal Procedure 13.3(a) provides offenses
may be joined into one proceeding “if they: (1) are of the same or similar
character; (2) are based on the same conduct or are otherwise connected
together in their commission; or (3) are alleged to have been a part of a
common scheme or plan.” “If the offenses fit into one or more of these
categories, Rule 13.3(c) authorizes consolidation of separately charged cases
in whole or in part ‘provided that the ends of justice will not be defeated
thereby.’” State v. Williams, 183 Ariz. 368, 375 (1995) (quoting State v.
Martinez-Villareal, 145 Ariz. 441, 445 (1985)). However, because the rules
governing joinder and severance must be read together, State v. Curiel, 130
Ariz. 176, 183 (App. 1981), a defendant is entitled to have the offenses
severed as a matter of right when they are joined by virtue of Rule 13.3(a)(1)
“unless evidence of the other offense or offenses would be admissible if the
offenses were tried separately.” Ariz. R. Crim. P. 13.4(b).

¶14            Here, the State argued in their motion to consolidate, and now
again on appeal, that the offenses from the two cases (1) were of the same
or similar character and that (2) the offenses were “otherwise connected” in
their commission. Ariz. R. Crim. P. 13.3(a). Record evidence supports the
State’s position that the two cases were of the same or similar character. For
example, they involved similar burglaries in affluent homes in Maricopa
County, late in the evening while the owners were away, and the
ransacking of the same parts of the home (primary bedroom area) for
similar items.

¶15           The State further argued the offenses were “otherwise
connected” in their commission. “Offenses are considered otherwise
connected when ‘the offenses arose out of a series of connected acts, and the
evidence as to each count, of necessity, overlaps;’ ‘where most of the
evidence admissible in proof of one offense [is] also admissible in proof of
the other;’ or ‘where there [are] common elements of proof in the joined




                                      5
                           STATE v. WOODLEY
                           Decision of the Court

offenses.” State v. Garland, 191 Ariz. 213, 217, ¶ 14 (App. 1998) (quoting
Martinez-Villareal, 145 Ariz. at 446).

¶16           Here, evidence of the two cases would be cross-admissible
under Arizona Rule of Evidence 404(b). For example, record evidence
includes that at the time of his arrest following the burglary charged from
December 23rd, Woodley had items reported stolen from some of the
burglaries charged in the other case, including jewelry and a loaded
handgun. Upon searching his car, police also found other stolen items
charged in the other case, including purses and a backpack that contained
fifteen to twenty pounds of jewelry. See Garland, 191 Ariz. at 217, ¶ 14.

¶17           Moreover, the jury instructions mitigated any risk of
prejudice that might have resulted from consolidation. See Prince, 204 Ariz.
at 160, ¶ 17 (providing a defendant is not prejudiced by the denial of a
severance “where the jury is instructed to consider each offense separately
and advised that each must be proven beyond a reasonable doubt”). Here,
the jury was instructed that each count is a separate and distinct offense,
that they must decide each count separately on the evidence with the law
applicable to it, “uninfluenced by [their] decision on any other count.”

¶18            Woodley has failed to show where the superior court abused
its discretion in consolidating for trial the charges from his two cases. See
State v. Johnson, 212 Ariz. 425, 430, ¶ 14 (2006).

                              CONCLUSION

¶19          For the foregoing reasons, we affirm Woodley’s convictions
and sentences.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

                                       6